•Per Curiam.

Thére man be no doubt that this action libs as well where 'the 'holding is upon an implied as upon an express •permission of the landlord., The párbí lease for the-year 1809., and ,the payment of rent under it, are bets' which .estop í the tenant from disputing'the title oí . his landlord ; and, " although no new agreement was-shown,.in regard'to the tenancy for.tlie three last years, the continued possession of the tenant, holding over, is characterized by the previous léasej and must be deemed a holding by implied permission of the 'original lessor., (Harding v. Crethorn 1. Esp. Rep. 57.) The judgmeni must be affirmed..
Judgment affirmed.